tax_exempt_and_government_entities_division number release date org address uil department of the treasury internal_revenue_service te_ge division commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886-a name of taxpayer explanation of items year period ended schedule no or exhibit org 20xx13 20xx12 20xx12 issue whether exempt_organization qualifies for exemption under sec_501 of the internal_revenue_code exhibit a provides copies of the internal_revenue_service correspondence facts requesting that exempt_organization file the form_990 for the tax period ending december 20xx december 20xx and december 20xx or to respond to the internal_revenue_service correspondence as to why they are not filing the organization has appealed their revocation on june 20xx they requested a two week extension on june 20xx which we approved they still have not filed their returns law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer explanation of items year period ended schedule no or exhibit org 20xx13 20xx12 20xx12 annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax government's position we propose to revoke the organization’s tax exemption under sec_501 taxpayer’s position unknown conclusion it is the internal revenue service's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective april 20xx the organization will not continue to qualify for tax exemption under sec_501 as of april 20xx form_1120 returns should be filed for the tax periods after april 20xx department of the treasury - internal_revenue_service form 886-a page of schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended org ein - 20xx12 - 20xx12 during our examination your organization was informed to file form_990 for years ending december 20xx december 20xx and december 20xx within days the returns were not filed an attempt was made to contact the president but no contact was made an 'on demand letter was sent to your organization certified mail we have received the receipt showing the organization has received our letter the 'on demand' letter gave the organization more days to respond no response was received a letter was sent to your organization informing the organization that we were revoking the organization's tax exemption this letter gave the organization the right to appeal the organization appealed the procedures on june 20xx the organization also requested a two week extension to comply with our request the extension was granted the internal_revenue_service waited over an additional days but organization did not respond your organization's tax exemption was revoked due to your refusal to file the required forms department of the treasury-internal revenue service form 886-a catalog number 20810w -_-- page publish no irs gov
